United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-66
Issued: April 5, 2006

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 10, 2006 appellant filed a timely appeal from an August 3, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs that denied his request for a review
of the written record. He also appealed a May 30, 2006 merit decision that denied his claim for
an occupational disease. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over both the merit and nonmerit decisions.
ISSUES
The issues are: (1) whether appellant met his burden of proof in establishing that he
developed an occupational disease in the performance of duty; and (2) whether the Office
properly denied appellant’s request for a review of the written record.
FACTUAL HISTORY
On April 15, 2006 appellant, then a 55-year-old mail carrier, filed an occupational disease
claim stating that he developed bilateral lateral epicondylitis and left medial epicondylitis in the
performance of duty. He stated that he first became aware of his condition and related it to his

employment on April 5, 2006. Appellant identified numerous job duties, including lifting and
casing mail; reaching out while delivering mail, newspapers and telephone books; placing mail
in flats; and lifting buckets and mail trays, as possible causes of his condition. He did not stop
work.
On April 26, 2006 the Office requested additional information concerning appellant’s
claim. In response, appellant submitted a statement further detailing the job responsibilities he
believed contributed to his condition. He also submitted an April 5, 2006 report from
Dr. Karen M. Perl, an osteopath. Upon examination, Dr. Perl found that appellant had bilateral
tenderness in the lateral epicondyles and was also tender in the left medial epicondyle. She
indicated that appellant had been referred from a Veterans’ Affairs medical facility, as the staff
there believed his condition might be work related. Dr. Perl also noted that appellant “works as a
mail carrier for the United States Postal Service doing repetitive activities that would be
consistent with this type of injury.” She concluded that “it appears [appellant] has a repetitive
occupational injury for the [employing establishment] with multiple problems including
tendinitis and possible nerve damage with gradual insidious onset starting in February and
March 2006.”
By decision dated May 30, 2006, the Office denied appellant’s occupational disease
claim, finding that the medical evidence was insufficient to establish a causal relationship
between appellant’s condition and employment factors.
Appellant submitted a request for a review of the written record dated June 27 and
postmarked July 1, 2006. With his request, he submitted a June 21, 2006 report from
Dr. Louise Lamarre, a Board-certified emergency medicine specialist.
By decision dated August 3, 2006, the Office denied appellant’s request for a review of
the written record on the grounds that it was untimely filed. The Office noted that the request
was postmarked July 1, 2006, more than 30 days after the date of the Office’s final decision,
issued on May 30, 2006. Nonetheless, the Office indicated that it had, in its discretion,
considered appellant’s request and determined that appellant’s case could be equally well
addressed should appellant choose to request reconsideration and submit evidence not considered
before the May 30, 2006 merit decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disabilities and/or specific
conditions for which compensation is claimed are causally related to the employment injury.2

1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

2

These are the essential elements of each and every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.3
An occupational disease or injury is one caused by specified employment factors
occurring over a longer period than a single shift or workday.4 The test for determining whether
appellant sustained a compensable occupational disease or injury is three-pronged. To establish
the factual elements of the claim, appellant must submit: “(1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed or, stated differently, medical evidence establishing that the diagnosed condition is
causally related to the factors identified by the claimant.”5
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.6 The
opinion of the physician must be based on a complete factual and medical background of the
claimant7 and must be one of reasonable medical certainty8 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.9
ANALYSIS -- ISSUE 1
The Board finds that appellant did not meet his burden of proof in establishing that he
developed an occupational disease in the performance of duty. The record reflects that appellant
has bilateral lateral epicondylitis and left medial epicondylitis and that his job requires him to
bend and lift. However, he has not presented sufficient medical evidence to establish a causal
relationship between his diagnosed condition and employment factors.
In support of his claim, appellant submitted an April 5, 2006 report from Dr. Perl who
provided some support for causal relationship, stating that appellant performed “repetitive
activities that would be consistent with this type of injury,” and noting that it “appears” that
3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006).

5

Michael R. Shaffer, 55 ECAB 386, 389 (2004); citing Lourdes Harris, 45 ECAB 545 (1994); Victor J.
Woodhams, supra note 3.
6

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

7

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

8

John W. Montoya, 54 ECAB 306 (2003).

9

Judy C. Rogers, 54 ECAB 693 (2003).

3

appellant has a “repetitive occupational injury.” However, Dr. Perl did not provide sufficient
explanation or rationale to support her opinion. She did not identify the employment factors or
“repetitive activities” that she believed might have contributed to appellant’s condition, nor did
she explain how such repetitive activities would have physically caused or aggravated
appellant’s epicondylitis. The Board has held that a medical report not fortified by explanation
or rationale is not probative and does not establish a causal relationship between appellant’s
condition and employment factors.10 Moreover, Dr. Perl’s report was speculative in nature as
she indicated that appellant’s conditions “appears” to be employment related. She did not
conclude with definitive authority that appellant’s condition was work related. The Board has
held that a medical report that is speculative or equivocal in nature is of diminished probative
value.11 Accordingly, the medical evidence does not establish a causal relationship between
appellant’s diagnosed condition and employment factors.12
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that, before review under section 8128(a) of this
title, a claimant for compensation not satisfied with a decision of the Secretary is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on his
claim before a representative of the Secretary.13 Section 10.615 of the federal regulation
implementing this section of the Act provides that a claimant shall be afforded a choice of an
oral hearing or a review of the written record.14 The Office’s regulations provide that the request
must be sent within 30 days of the date of the decision for which a hearing is sought and also that
the claimant must not have previously submitted a reconsideration request (whether or not it was
granted) on the same decision.15
Additionally, the Board has held that the Office, in its broad discretionary authority in the
administration of the Act,16 has the power to hold hearings in certain circumstances where no
legal provision was made for such hearings and that the Office must exercise this discretionary
10

In order to be considered rationalized medical evidence, a physician’s opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and claimant’s specific employment factors. Victor J. Woodhams,
supra note 3, at 352; Steven S. Saleh, 55 ECAB 169, 172 (2003). The Board has held that a medical opinion not
fortified by medical rationale is of little probative value. Caroline Thomas, 51 ECAB 451, 456 n. 10 (2000);
Brenda L. Dubuque, 55 ECAB 212, 217 (2004).
11

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions based upon an
incomplete history or which are speculative or equivocal in character have little probative value).
12

On appeal and in support of his July 1, 2006 request for a review of the written record, appellant submitted
additional new evidence, Dr. Lamarre’s report. As the Office did not consider this evidence in reaching a final
decision, the Board may not review the evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).
13

5 U.S.C. § 8124(b)(1).

14

20 C.F.R. § 10.615.

15

Id. at § 10.616(a).

16

5 U.S.C. §§ 8101-8193.

4

authority in deciding whether to grant a hearing.17 The Office’s procedures, which require the
Office to exercise its discretion to grant or deny a hearing when the request is untimely or made
after reconsideration, are a proper interpretation of Board precedent.18
ANALYSIS -- ISSUE 2
The Board finds that the Office properly denied appellant’s request for a review of the
written record, as it was postmarked more than 30 days after the date of issuance of the Office’s
decision. The Office issued its decision on May 30, 2006. Appellant’s request was postmarked
July 1, 2006, more than 30 days later. Although appellant’s request was dated June 27, 2006,
within the 30-day time limit, the Office properly determined that the request was filed on July 1,
2006, the date the request was postmarked. The Board has noted that, under Office regulations, a
hearing request is filed on the day it is sent, “as determined by postmark or other carrier’s date
marking.”19 Therefore, appellant’s request was filed on July 1, 2006, more than 30 days after the
Office’s May 30, 2006 decision and accordingly was untimely.
Although the Office determined that appellant’s request was untimely, it nevertheless
exercised its discretion by further considering appellant’s request for a review of the written
record in view of the matter presented. However, the Office determined that issue in appellant’s
case could be equally well addressed by his submission of a request for reconsideration along
with new supporting evidence. The Board finds that the Office properly exercised its discretion.
Accordingly, the Office properly denied appellant’s request for a review of the written record.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof in establishing that he
developed an occupational disease in the performance of duty and that the Office properly denied
appellant’s request for a review of the written record as untimely.

17

Marilyn F. Wilson, 52 ECAB 347 (2001).

18

Teresa M. Valle, 57 ECAB __ (Docket No. 06-438, issued April 19, 2006). See Federal (FECA) Procedure
Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter 2.1601.4(b)(3) (October 1992).
19

See Leona B. Jacobs, 55 ECAB 753 (2004); 20 C.F.R. § 10.616.

5

ORDER
IT IS HEREBY ORDERED THAT the August 3 and May 30, 2006 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: April 5, 2006
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

